Title: To John Adams from Samuel Holden Parsons, 17 September 1776
From: Parsons, Samuel Holden
To: Adams, John


     
      Dear Sir
      
       post 17 September 1776
      
     
     I don’t wish to Complain when the Public Service will not be injurd by Silence: two Things must be attended to in the new raising Army or in my Opinion the Men will not engage in the Service; the One is that Ample Provision be made for the Sick, who the last Campaign have been Scandalously and inhumanly neglected, and made a Sacrifice to Points of Honor between Phi­sicians of different Classes: at Times I have tho’t this was designedly done to effect a general Discontent in the Army, to which it had a great Tendency and in a Measure answerd the Purpose, as very great and general Uneasiness on this Account has and Still does prevail among Us. Whither this arises altogether from the Director General or Partly from Him and partly from the regimental Physicians I will not undertake to determine; I know the Director has endeavord to set the regimental Doctors in a most infamous Point of Light, many of them are Gentlemen of Skill and Honor, some undoubtedly deserve a different Character; to my Knowledge in many Instances the Sick have been Obliged to purchase their own necessary food; Nothing being to be deliverd to the regimental Sick nor any Room to receive them into the General Hospital. Whilst I had the Charge of One Regiment only I expended about 30£ for their Support, my Family is now too large for me to provide for a Brigade.
     Doctor Morgan seems to be a Gentleman of Learning, but little acquainted with the Manner of carrying his theoretic Plans into Execution; however this must be alterd or the Army will be ruined.
     Another more dangerous Practice and of most fatal Tendancy is the general and illeberal Reflections so freely dealt out at Head Quarters, for the Misconduct of Individuals blasting the Reputation of whole States. This is the daily practice, and every Measure is Used to create a Disaffection between the Northern and Southern Colonies; when I say tis the Practice at Head Quarters, I by no Means would be Understood that tis a Practice countenanced by the General. Tis far otherwise; nor do I know any Person there but the Adjutant General who assiduously indeavors to make and promote this Disaffection: it has already risen to such a Height that the Pensylvania and New England Troops would as soon fight each other as the Enemy, where ’twill end I can’t tell, but am certain when Officers of all Ranks are indiscriminately treated in a most contemptible Manner and whole Colonies publickly traduced and vilified as Cheats, Knaves, Cowards, Poltroons, Hipocrites and every Term of Reproach, for no other Reason but because they are Situated East of N York; is a Practice which will not be supported and in my Opinion if that Man is not removed from his Place the Army will be ruin’d and the Colonies effectually divided: Many of the best Officers from the North will never again enter the service if he is not removed.
     Every Honor is paid to the Merit of good Men from the South. The Merit, if such be possible, from the North is not Acknowledged, but if too apparent to be blasted with Falshood is carefully buried in Oblivion, the Cowardice or Misbehavior of the South is carefully coverd over. The least Misconduct in the Gentlemen of the North is published with large Comments and Aggrevations; these are Matters Men of Feeling cannot Submit to, and are what will more tend to the Destruction of the Country than any One other Thing. I do not feel on my own Account. I have not to my Knowledge been treated amiss, if I had been Used as I know he has treated others I would plunge a Dagger in his Heart. I have never heard a Remark made and perhaps you have not on Col. Miles on Long Island who so negligently kept his Guard as to Suffer the Enemy to get 2 Miles in rear of the Guards without Discovery, nor have I heard a word said About the Pensylvania and New York Troops who kept the Guard on another Road who all to a Man ran Away on the first Appearance of the Enemy and let them thro’ that Pass. Yet every Misconduct of Officers and Soldiers in the NE Troops are painted in the worst Colours. Truth has no Place in the Representations. Wittness a Paragraph in the Philadelphia Paper of the 18th. Sept. in which there is not a Syllable of Truth except that Genl. Putnam came out of the City with the Guards. Genl. Scott’s Brigade was at the Lines when the Enemy landed: mine was never there nor orderd there, though I confess they behaved in a very improper Manner that Day, when before and since no Troops fought better. Genl. Miflin was not near my Brigade nor the Place of landing that Day and could be in no Situation to see or Judge the Conduct of any of the Troops. These Things I mention with Concern for the Influence they have on the general Cause of our Country; I write them in Confidence to you not expecting Any other Use will be made of them than for your Information of the Facts. When you know the Dangerous State we are in by such Conduct, you will take such Measures to Assertain the Facts and prevent the Evil. Your Wisdom shall direct you without Mention of my Name which for Particular Reasons I choose should at present be kept secret. I am with Esteem yr. Friend & hl Servt
     
      S. H. Parsons
     
     